       Case 8:21-cv-01330-JVS-KES Document 12 Filed 09/21/21 Page 1 of 2 Page ID #:104
 Name and address:
 THE KNEAFSEY FIRM
 SEAN M. KNEAFSEY (SBN 180863)
 skneafsey@kneafseyfirm.com
 800 Wilshire Blvd., Suite 710
 Los Angeles, CA 90017
 Phone: (213) 892-1200
 Fax: (213) 892-1208


                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
BUSINESS EFFICIENCY SOLUTIONS, LLC                            CASE NUMBER:

                                                                               8:21-cv-1330-JVS-KES
                                               PLAINTIFF(S)
                             v.

HUAWEI TECHNOLOGIES CO., LTD, et al.                                     REQUEST FOR APPROVAL OF
                                                                       SUBSTITUTION OR WITHDRAWAL
                                             DEFENDANT(S)                       OF COUNSEL

                                                  INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a “Notice of Appearance or Withdrawal of Counsel” (Form G-123), instead of this
“Request for Approval of Substitution or Withdrawal of Counsel” (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.
SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Paul D. Tripodi II                                                      CA Bar Number: 162380
Firm or agency: AKIN GUMP STRAUSS HAUER & FELD LLP

Address: 4 Park Plaza, Suite 1900, Irvine, CA 92614

Telephone Number: (949) 885-4100                                Fax Number:     (949) 885-4101
E-mail: ptripodi@akingump.com
Counsel of record for the following party or parties: BUSINESS EFFICIENCY SOLUTIONS, LLC




Other members of the same firm or agency also seeking to withdraw: DAVID C. VONDLE (CA SBN 221311)



G-01 (06/13)               REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                        Page 1 of 2
        Case 8:21-cv-01330-JVS-KES Document 12 Filed 09/21/21 Page 2 of 2 Page ID #:105

SECTION II - NEW REPRESENTATION

        No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
        to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
        party or parties in this case, and who is a member in good standing of the Bar of this Court.
        The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
        proceed pro se, as self-represented litigants.

        The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
        who is a member in good standing of the Bar of this Court:

         Name: Sean M. Kneafsey                                                            CA Bar Number: 180863
         Firm or agency: The Kneafsey Firm

         Address: 800 Wilshire Blvd., Suite 710, Los Angeles, CA 90017

         Telephone Number: (213) 892-1200                                 Fax Number:       (213) 892-1208
         E-mail: skneafsey@kneafseyfirm.com


SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.


      Date: September 21, 2021                        Signature:

                                                      Name:         Paul D. Tripodi II

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. I am a member in good standing of the Bar of this Court.


      Date: September 21, 2021                        Signature:

                                                      Name:         Sean M. Kneafsey

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):
                                             substitution of counsel as specified above.
                                             representing myself pro se in this case.


      Date: September 21, 2021                        Signature:

                                                      Name:         Javed Nawaz

                                                      Title:        Chief Executive Officer

G-01 (06/13)                 REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                         Page 2 of 2
